          Case 1:12-cr-00834-ER Document 233 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAUL DIBIASE,

                              Petitioner,

             v.                                                           ORDER

UNITED STATES OF AMERICA,                                           16 Civ. 4722 (ER)
                                                                    12 Crim. 834 (ER)
                              Respondent.



RAMOS, D.J.

        On May 29, 2020, this Court denied Petitioner Paul DiBiase’s motion to vacate, set

aside, or correct his sentence under 28 U.S.C. § 2255. Doc. 36. On June 24, Petitioner requested

a certificate of appealability from this Court. Doc. 37. “A certificate of appealability may issue

. . . only if the [Petitioner] has made a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). Because Petitioner cannot meet his burden under § 2253(c)(2), his

request for a certificate of appealability is denied. Belk v. U.S., Nos. 05 Civ. 2696 (LTS) (HBP),

01 Crim. 180 (LTS), 2006 WL963880, at *5 (S.D.N.Y. April 13, 2006). In addition, the Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal would not be taken in good faith

and therefore denies in forma pauperis status for the purpose of an appeal. Coppedge v. United

States, 369 U.S. 438, 444-45 (1962).

       It is SO ORDERED.



Dated: November 13, 2020
       New York, New York

                                                             _______________________
                                                               Edgardo Ramos, U.S.D.J.
